Rombauer, P. J.
— The plaintiff in error complains that the court erred in overruling its motion to strike from the bill of costs in the case an item of $25, taxed against it and in favor of one Anderson, a witness for defendant.
It is not disputed that Anderson was a material witness for the defendant in the case, and that he was sworn and testified therein; nor is it claimed that the amount taxed is excessive. The contention is that the amount was illegally taxed, because the witness was not compelled to attend under the command of a subpoena. It appeared, on the hearing of the motion, that the witness was a resident of Kansas City, and had there accepted in writing the service of the subpoena, which commanded him to appear in the Hannibal court • of common pleas.
*346It will be thus seen that the case is identical in all its features with the case of Wilson v. Railroad, ante p. 342. We there held that a witness, who accepts service of a subpoena, attends under process and not voluntarily, and is entitled to compensation andmileage. In conformity with that ruling, the judgment of the trial court upholding the costs taxed in favor of Anderson must be affirmed. it is affirmed.
All the judges concurring,